Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to the U.S. Patent Application Ser. No 17/502,477 filed 10/15/2021 to 09/13/2022. 
Gerneral Remarks

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 2, 14 and 20.
b.	Claims 2-21 are pending on the application.
Preliminary Amendment
3.	Acknowledgment is made of applicant’s Preliminary Amendment filed 12/23/2021.  The changes and remarks disclosed therein were considered.
	Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim 1 has been cancelled.  Claims 2-21 are newly added.  Therefore, claims 2-21 are pending on the application.
Drawings
4.	The drawings were received on 10/15/2021.  These drawings are review and accepted by examiner.
Information Disclosure Statement

5.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 09/13/2022.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 12/23/2021.  The information disclosed therein was considered.
Specification
6.	The disclosure is objected to because of the following informalities:
In the first paragraph of the specification, the status of the parent application No. 17/066,399 and 16/553,977 should be updated; namely, it has matured into U.S. Patent No. 11,158,393 and 10,825,535; respectively.  Appropriate correction is required.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
8. 	Claims 2-21 are rejected on the ground of nonstatutory obviousness-type doublepatenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,158,393.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has A method, comprising: executing, at a memory device, a first plurality of access operations over a first duration, wherein executing the first plurality of access operations comprises: applying a first assignment of logical to physical identifiers for a first subset of the first plurality of access operations associated with addresses that are later in an address order than a value of a pointer; and applying a second assignment of logical to physical identifiers for a second subset of the first plurality of access operations associated with addresses that are earlier in the address order than the value of the pointer; updating the value of the pointer based at least in part on a condition being satisfied; and executing, at the memory device and based at least in part on updating the value of the pointer, a second plurality of access operations over a second duration, wherein executing the second plurality of access operations comprises: applying the second assignment of logical to physical identifiers for a third subset of the second plurality of access operations associated with addresses that are later in the address order than the updated value of the pointer; and applying a third assignment of logical to physical identifiers for a fourth subset of the second plurality of access operations associated with addresses that are earlier in the address order than the updated value of the pointer.  An apparatus, comprising: a controller associated with a memory system, wherein the controller is configured to cause the apparatus to: execute, at a memory device, a first plurality of access operations over a first duration, wherein to execute the first plurality of access operations, the controller is configured to cause the apparatus to: apply a first assignment of logical to physical identifiers for a first subset of the first plurality of access operations associated with addresses that are later in an address order than a value of a pointer; and apply a second assignment of logical to physical identifiers for a second subset of the first plurality of access operations associated with addresses that are earlier in the address order than the value of the pointer; update the value of the pointer based at least in part on a condition being satisfied; and execute, at the memory device and based at least in part on updating the value of the pointer, a second plurality of access operations over a second duration, wherein to execute the second plurality of access operations, the controller is configured to cause the apparatus to: apply the second assignment of logical to physical identifiers for a third subset of the second plurality of access operations associated with addresses that are later in the address order than the updated value of the pointer; and apply a third assignment of logical to physical identifiers for a fourth subset of the second plurality of access operations associated with addresses that are earlier in the address order than the updated value of the pointer.  A non-transitory computer-readable medium storing code, the code comprising instructions executable by a processor to: execute, at a memory device, a first plurality of access operations over a first duration, wherein to execute the first plurality of access operations, the instructions are executable by the processor to: apply a first assignment of logical to physical identifiers for a first subset of the first plurality of access operations associated with addresses that are later in an address order than a value of a pointer; and apply a second assignment of logical to physical identifiers for a second subset of the first plurality of access operations associated with addresses that are earlier in the address order than the value of the pointer; update the value of the pointer based at least in part on a condition being satisfied; and execute, at the memory device and based at least in part on updating the value of the pointer, a second plurality of access operations over a second duration, wherein to execute the second plurality of access operations, the instructions are executable by the processor to: apply the second assignment of logical to physical identifiers for a third subset of the second plurality of access operations associated with addresses that are later in the address order than the updated value of the pointer; and apply a third assignment of logical to physical identifiers for a fourth subset of the second plurality of access operations associated with addresses that are earlier in the address order than the updated value of the pointer and functional corresponding to claim limitation recited the U.S. Patent No. 11,158,393 such as a method, comprising: updating, for a memory medium comprising a plurality of physical channels, a value of a pointer associated with a range for a mapping index based at least in part on a condition being satisfied, the mapping index indicating an assignment of a plurality of logical channels to the plurality of physical channels for code words stored in the memory medium; mapping, at an address of the memory medium corresponding to the updated value of the pointer, a code word according to the assignment; and executing access operations on the memory medium, comprising multiplexing the plurality of logical channels to the plurality of physical channels based at least in part on the mapping index and the pointer.  A device, comprising: a memory medium comprising a plurality of physical channels; a memory interface coupled with the memory medium and operable to receive commands from a host device; and circuitry coupled with the memory medium and the memory interface and operable to: update, for the memory medium, a value of a pointer associated with a range for a mapping index based at least in part on a condition being satisfied, the mapping index indicating an assignment of a plurality of logical channels to the plurality of physical channels for code words stored in the memory medium; map, at an address of the memory medium corresponding to the updated value of the pointer, a code word according to the assignment; and execute access operations on the memory medium, comprising multiplexing the plurality of logical channels to the plurality of physical channels based at least in part on the mapping index and the pointer and a method, comprising: identifying, for a memory medium comprising a plurality of physical channels, a trigger to perform a mapping procedure for an address of the memory medium; monitoring, based at least in part on identifying the trigger, access operations of the memory medium to determine an idle period for the memory medium, the access operations comprising accessing code words associated with a plurality of logical channels; and mapping, during the idle period based at least in part on the monitoring, a code word stored at the address of the memory medium from a first assignment of the plurality of logical channels to the plurality of physical channels to a second assignment of the plurality of logical channels to the plurality of physical channels.
However, the current claimed invention discloses a method, an apparatus and a non-transitory computer readable medium storing code comprising instruction executable by a processor (claims 2-21), while the U.S. Patent No. 11,158,393 discloses a device and a method, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 11,158,393 can have the same result and purpose of using a method and device space substitution in memory address selection system for the code word format support a reliable transaction having a low latency in memory.
9. 	Claims 2-21 are rejected on the ground of nonstatutory obviousness-type doublepatenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,825,535.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has A method, comprising: executing, at a memory device, a first plurality of access operations over a first duration, wherein executing the first plurality of access operations comprises: applying a first assignment of logical to physical identifiers for a first subset of the first plurality of access operations associated with addresses that are later in an address order than a value of a pointer; and applying a second assignment of logical to physical identifiers for a second subset of the first plurality of access operations associated with addresses that are earlier in the address order than the value of the pointer; updating the value of the pointer based at least in part on a condition being satisfied; and executing, at the memory device and based at least in part on updating the value of the pointer, a second plurality of access operations over a second duration, wherein executing the second plurality of access operations comprises: applying the second assignment of logical to physical identifiers for a third subset of the second plurality of access operations associated with addresses that are later in the address order than the updated value of the pointer; and applying a third assignment of logical to physical identifiers for a fourth subset of the second plurality of access operations associated with addresses that are earlier in the address order than the updated value of the pointer.  An apparatus, comprising: a controller associated with a memory system, wherein the controller is configured to cause the apparatus to: execute, at a memory device, a first plurality of access operations over a first duration, wherein to execute the first plurality of access operations, the controller is configured to cause the apparatus to: apply a first assignment of logical to physical identifiers for a first subset of the first plurality of access operations associated with addresses that are later in an address order than a value of a pointer; and apply a second assignment of logical to physical identifiers for a second subset of the first plurality of access operations associated with addresses that are earlier in the address order than the value of the pointer; update the value of the pointer based at least in part on a condition being satisfied; and execute, at the memory device and based at least in part on updating the value of the pointer, a second plurality of access operations over a second duration, wherein to execute the second plurality of access operations, the controller is configured to cause the apparatus to: apply the second assignment of logical to physical identifiers for a third subset of the second plurality of access operations associated with addresses that are later in the address order than the updated value of the pointer; and apply a third assignment of logical to physical identifiers for a fourth subset of the second plurality of access operations associated with addresses that are earlier in the address order than the updated value of the pointer.  A non-transitory computer-readable medium storing code, the code comprising instructions executable by a processor to: execute, at a memory device, a first plurality of access operations over a first duration, wherein to execute the first plurality of access operations, the instructions are executable by the processor to: apply a first assignment of logical to physical identifiers for a first subset of the first plurality of access operations associated with addresses that are later in an address order than a value of a pointer; and apply a second assignment of logical to physical identifiers for a second subset of the first plurality of access operations associated with addresses that are earlier in the address order than the value of the pointer; update the value of the pointer based at least in part on a condition being satisfied; and execute, at the memory device and based at least in part on updating the value of the pointer, a second plurality of access operations over a second duration, wherein to execute the second plurality of access operations, the instructions are executable by the processor to: apply the second assignment of logical to physical identifiers for a third subset of the second plurality of access operations associated with addresses that are later in the address order than the updated value of the pointer; and apply a third assignment of logical to physical identifiers for a fourth subset of the second plurality of access operations associated with addresses that are earlier in the address order than the updated value of the pointer and functional corresponding to claim limitation recited the U.S. Patent No. 10,825,535 such as a method, comprising: updating, for a memory medium comprising a plurality of physical channels, a value of a pointer associated with a range for a mapping index based at least in part on a condition being satisfied, the mapping index indicating an assignment of a plurality of logical channels to the plurality of physical channels for code words stored in the memory medium; mapping, at an address of the memory medium corresponding to the updated value of the pointer, a code word according to the assignment; and executing access operations on the memory medium, comprising multiplexing the plurality of logical channels to the plurality of physical channels based at least in part on the mapping index and the pointer.  A device, comprising: a memory medium comprising a plurality of physical channels; a memory interface coupled with the memory medium and operable to receive commands from a host device; and circuitry coupled with the memory medium and the memory interface and operable to: update, for the memory medium, a value of a pointer associated with a range for a mapping index based at least in part on a condition being satisfied, the mapping index indicating an assignment of a plurality of logical channels to the plurality of physical channels for code words stored in the memory medium; map, at an address of the memory medium corresponding to the updated value of the pointer, a code word according to the assignment; and execute access operations on the memory medium, comprising multiplexing the plurality of logical channels to the plurality of physical channels based at least in part on the mapping index and the pointer and A method, comprising: identifying, for a memory medium comprising a plurality of physical channels, a trigger to perform a mapping procedure for an address of the memory medium; monitoring, based at least in part on identifying the trigger, access operations of the memory medium to determine an idle period for the memory medium, the access operations comprising accessing code words associated with a plurality of logical channels; and mapping, during the idle period based at least in part on the monitoring, a code word stored at the address of the memory medium from a first assignment of the plurality of logical channels to the plurality of physical channels to a second assignment of the plurality of logical channels to the plurality of physical channels.
However, the current claimed invention discloses a method, an apparatus and a non-transitory computer readable medium storing code comprising instruction executable by a processor (claims 2-21), while the U.S. Patent No. 10,825,535 discloses a method and a device, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 10,825,535 can have the same result and purpose of using a method and device space substitution in memory address selection system for the code word format support a reliable transaction having a low latency in memory.
                                             Allowable Subject Matter
10.	Claims 2-21 are presently rejected under obviousness double patenting, but would be allowable provided that a terminal disclaimer is filed.
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pawlowski Joseph Thomas (US. 2019/0147923i} discloses a method, system, and devices for a multi-part storage class memory interface. A memory controller at the storage class memory subsystem may receive from a host device, a request associated with host addresses. The memory controller may generate interleaved addresses with a low latency based on the hast address. Each memory media part of the set of memory media port may operate independent of each other to obtain a desired aggregated data transfer rate and a memory capacity in memory.
Guo Zele) (US. 10,613,943} discloses a system, method and device are used to manage open blocks within nonvolatile storage device in order for provide the reliability of nonvolatile storage devices in memory device.

	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824